DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 10-11 and 14-15 are objected to because of the following informalities.
With respect to claim 5, “the same time window” appears lacking proper antecedent basis.  Going forwards with examination, the claim is interpreted to be:
--A method for monitoring gas pipeline leakage by applying the gas pipeline leakage monitoring system according to claim 1, characterized by comprising: analyzing a signal collected by the signal collecting apparatus in [[the]] a same time window, and determining whether a valve port of the pressure regulating apparatus is in an open state or a closed state, so as to realize monitoring of gas pipeline leakage.--

With respect to claim 10, “the same time” appears lacking proper antecedent basis.  Going forwards with examination, the claim is interpreted to be:
--The method for monitoring gas pipeline leakage according to claim 9, characterized in that, a specific method for judging an approximation of the relationship curve between t and Δp is:
Δp in the curve SΔp(t) is a difference value between pressure sampling values at [[the]] a same time of the front end pressure transmitter and the rear end pressure transmitter, an amplitude of this value is related to a resolving accuracy of the pressure transmitter, a threshold value can be set according to an input and output range of pressure at the front end and the rear end of the pressure regulating apparatus and the resolving accuracy of the pressure transmitter, two parallel lines are set with the Δp(t) is between the two parallel lines, it means that Xm(t) is approximately similar to Xn(t), otherwise it means that Xm(t) is inconsistent with Xn(t).--

With respect to claim 11, “a pressure valve” and “the pressure valve” appear lacking proper antecedent basis.  Going forwards with examination, the claim is interpreted to be:
--The method for monitoring gas pipeline leakage according to claim 8, characterized in that, the state of the valve port of the pressure regulating apparatus is judged according to a sampling value of a pressure signal, judging steps are:
a. taking a pressure waveform of a front end pressure transmitter of the pressure regulating apparatus, and selecting extreme values Pi and Pj (j>i) in a sliding time window (t0, t0+Δt), wherein corresponding time points are ti and tj respectively, letting K=(Pj-Pi)/(tj-ti), a value of K in a section of pressure increasing is positive, and the value of K in a section of pressure decreasing is negative;
b. finding a turning point (Pn, tn) at which the value of K changes from positive to negative, preliminarily judging that this time point is a timing when the valve port of [[a]] the pressure regulating [[valve]] apparatus is closed, and checking whether there is an upward fluctuation signal in a pressure waveform in the same section of an upstream, wherein if there is the upward fluctuation signal, it is further determined that the valve port is being closed at this time;
c. finding a turning point (Pn, tn) at which the value of K changes from negative to positive, preliminarily judging that this time point is a timing when the valve port of the pressure regulating [[valve]] apparatus is opened, and checking whether there is an downward fluctuation signal in the pressure waveform in the same section of the upstream, wherein if there is the downward fluctuation signal, it is further determined that the valve port is being opened at this time.--

--The method for monitoring gas pipeline leakage according to claim 13, characterized in that, a specific method for judging an approximation of the relationship curve between t and Ap is:
Δp in the curve SΔp(t) is a difference value between pressure sampling values at [[the]] a same time of the front end pressure transmitter and the rear end pressure transmitter, an amplitude of this value is related to a resolving accuracy of the pressure transmitter, a threshold value can be set according to an input and output range of pressure at the front end and the rear end of the pressure regulating apparatus and the resolving accuracy of the pressure transmitter, two parallel lines are set with the threshold value, and if the curve SΔp(t) is between the two parallel lines, it means that Xm(t) is approximately similar to Xn(t), otherwise it means that Xm(t) is inconsistent with Xn(t).--

With respect to claim 15, “a pressure valve” and “the pressure valve” appear lacking proper antecedent basis.  Going forwards with examination, the claim is interpreted to be:
--The method for monitoring gas pipeline leakage according to claim 12, characterized in that, the state of the valve port of the pressure regulating apparatus is judged according to a sampling value of a pressure signal, judging steps are:
a. taking a pressure waveform of a front end pressure transmitter of the pressure regulating apparatus, and selecting extreme values Pi and Pj (j>i) in a sliding time window (t0, t0+Δt), wherein corresponding time points are ti and tj respectively, letting K=(Pj-Pi)/(tj-ti), a value of K in a section of pressure increasing is positive, and the value of K in a section of pressure decreasing is negative;
n, tn) at which the value of K changes from positive to negative, preliminarily judging that this time point is a timing when the valve port of [[a]] the pressure regulating [[valve]] apparatus is closed, and checking whether there is an upward fluctuation signal in a pressure waveform in the same section of an upstream, wherein if there is the upward fluctuation signal, it is further determined that the valve port is being closed at this time;
c. finding a turning point (Pn, tn) at which the value of K changes from negative to positive, preliminarily judging that this time point is a timing when the valve port of the pressure regulating [[valve]] apparatus is opened, and checking whether there is an downward fluctuation signal in the pressure waveform in the same section of the upstream, wherein if there is the downward fluctuation signal, it is further determined that the valve port is being opened at this time.--

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 8-11 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are between the step of “filtering a negative pressure wave signal” and the step of “excluding a valve port opening signal…”  
With respect to claim 6, there appears no connection/relationship between all the recited steps/elements, in particular between the negative pressure wave signal and the valve port opening signal.  Some questions are, where do a negative pressure wave signal and a valve port opening signal come from, 
Going forwards with examination, at least claim 6 is interpreted to be:
--The method for monitoring gas pipeline leakage according to claim 5, characterized in that, a sudden leakage of an upstream pipeline network can be monitored by judging a state of the valve port of the pressure regulating apparatus, specific steps are: 
firstly, opening the valve port of the pressure regulating apparatus in each node in a gas pipeline and judge that the valve port is in an open state, wherein opening of the valve port generating a negative pressure wave signal;
filtering out the [[a]] negative pressure wave signal generated by the opening of the valve port 
then performing a similarity analysis on signals using a cross-correlation equation to determine whether there is a leakage;
wherein, for the [[upstream]] network of the pipeline upstream of the pressure regulating apparatus, after filtering out the negative pressure wave signal, a [[signal]] source of a signal indicating a position of a negative pressure wave occurring in the network of the pipeline upstream of the pressure regulating apparatus is calculated according to precise timing of the timing apparatus, the signal being a leakage signal.--

Claims 8-11 are dependent on claim 6, therefore they fall together with claim 6.
 

Allowable Subject Matter
Claims 1-5, 7 and 12-15 are allowed (provided that the above claim objections are overcome).  The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:   “…a front end and a rear end of the pressure regulating apparatus each are provided with a signal collecting apparatus (4, 5), the signal collecting apparatus (4, 5) is for collecting signals at the front end and the rear end of the pressure regulating apparatus…”
(Claims 2-5, 7 and 12-15 are dependent on claim 1.) 

Claims 6 and 8-11 would also be allowed, provided that the above claim objections and rejections were also overcome.

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
CN 203477909 U to Li (a partial of which was filed with an IDS on November 6, 2019) discloses a gas pipeline leakage monitoring system provided for a gas pipeline.  The system comprises all the structures recited in claim 1, except for the allowable subject matter.
As shown in fig. 1 (reproduced below), Li system is provided with a control apparatus (1), a front end and a rear end of the pipeline each are provided with a signal collecting apparatus (2/4, 3/5), the signal collecting apparatus (2/4, 3/5) is for collecting signals at the front end and the rear end of the pipeline and uploading the signals to the control apparatus (1), and the signal collecting apparatus (2/4, 3/5) is provided with a timing apparatus (5, 6).
Li is silent about any pressure regulating apparatus.  Even if the pipeline were equipped with a pressure regulating apparatus (as commonly done), Li would still fail to teach that a front end and a rear pressure regulating apparatus each are provided with a signal collecting apparatus, the signal collecting apparatus is for collecting signals at the front end and the rear end of the pressure regulating apparatus.  As a result, Li is also silent about other features recited in claim 6 and other dependent claims.
	
    PNG
    media_image1.png
    726
    917
    media_image1.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        November 24, 2021